Citation Nr: 0718107
Decision Date: 06/15/07	Archive Date: 09/11/07

DOCKET NO.  05-32 967	)	DATE JUN 15 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to reopen the appellant's claim of entitlement to basic eligibility for VA nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant has verified recognized guerilla service from December 18, 1942 to February 26, 1946.

This case comes before the Board of Veterans? Appeals (Board) on appeal from an adverse decision by the Manila, the Republic of Philippines Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An October 1996 Board decision denied the appellant's claim of entitlement to basic eligibility for VA nonservice-connected pension benefits on the basis that his verified recognized guerilla service from December 18, 1942 to February 26, 1946 did not render him eligible for the benefit being sought.

2.  The additional evidence associated with the claims folder since the Board's October 1996 is not new and material and there has been no subsequent liberalizing change in law.


CONCLUSIONS OF LAW

1.  The Board's October 1996 decision that denied the appellant's claim of entitlement to basic eligibility for VA nonservice-connected pension benefits is final.  38 U.S.C. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1996).

2.  Evidence received since the Board's October 1996 decision is not new and material; the claim of entitlement to basic eligibility for VA nonservice-connected pension benefits is not reopened.  38 U.S.C.A. §§ 107, 1521, 5108 (West 2002); 38 C.F.R. §§ 3.7, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2006).  A section 5103 notice in a pension claim may require an advisement to the claimant of the criteria for establishing an effective date of award.  See generally Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The dispositive issue on appeal concerns whether the appellants recognized guerilla service from December 18, 1942 to February 26, 1946 qualifies him to be eligible for consideration of VA nonservice connected pension benefits.  RO letters in May 2004, September 2004, February 2006, September 2006, and December 2006 explained to the appellant the types of service required to be considered eligible for these benefits, and the types of evidence and/or information deemed necessary to verify eligible service.  He was specifically advised to send in any evidence in his possession that was pertinent to his claim, to include any service records.  As explained below, the facts as alleged by the appellant, even if true, are insufficient to establish his entitlement to the benefit being sought as a matter of law.  He has provided no information that would require any further verification of his type of military service with the National Personnel Records Center.  His notice, in effect, has informed him of the basis for the previous final denial and the evidence deemed necessary to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).  No further VCAA duty to notify or provide assistance is warranted as there is no legal basis for the claim.  VAOPGCPREC 5-2004 (June 23, 2004); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The appellant has verified recognized guerilla service from December 18, 1942 to February 26, 1946.  He seeks to establish his entitlement to VA nonservice- connected pension benefits.  Service prior to July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107, 1521 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2006).  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203 (2006).

Findings by the United States service departments verifying a persons service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

A Board decision in October 1996 denied the appellant's claim of entitlement to basic eligibility for VA nonservice-connected benefits on the basis that his verified recognized guerilla service from December 18, 1942 to February 26, 1946 did not render him eligible for such benefits.  Evidence of record at that time included a March 1996 DARP Form 632 from the United States Army Reserve Personnel Center (USARPC) that verified the above service.  The appellant had submitted a February 1946 Affidavit for Philippine Army Personnel indicating he had service in the US Armed Forces of the Far East (USAFFE) from February 2, 1942 until May 7, 1942, and service with the F Company 87th Infantry, Cebu Guerrilla Forces from December 18, 1942 until August 8, 1945.  This service was not verified.  A March 1988 certification from the Assistant Adjutant General of the Armed Forces of the Philippines indicated that the appellant was inducted to the USAFFE/Grla on February 2, 1942.  He also submitted copies of his immigration and naturalization records.  As noted by the Board in the denial, this claimed unverified service with the USAFFE would still not qualify the appellant for nonservice-connected pension benefits.

The appellant filed his claim to reopen in August 2002.  As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence of record since the Boards October 1996 decision includes duplicate copies of the February 1946 Affidavit for Philippine Army Personnel and the March 1988 certification from the Assistant Adjutant General of the Armed Forces of the Philippines.  This evidence was previously considered in the October 1996 decision and is not new.  Previously unconsidered medical records are not material to determine whether the appellant has eligible military service for VA nonservice connected pension benefits.  The appellant has primarily argued that changes in law since the Boards October 1996 decision now render him eligible for the benefit being sought, such as the Equity Act and Veterans Benefits Act of 2003.  He has not alleged any periods of service that may entitle him to the benefit being sought, and there have no subsequent liberalizing changes of law that would render him eligible for the benefit being sought.

As the evidence submitted since the Boards October 1996 decision is not new and material, it thereby cannot raise a reasonable possibility of substantiating the claim of basic eligibility for entitlement to VA nonservice-connected pension benefits.  As a matter of law, the appellant is not entitled to the benefit being sought.  His claim remains final and the appeal is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

The application to reopen the appellant's claim of entitlement to basic eligibility for VA nonservice-connected pension benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

